Citation Nr: 1811581	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 16, 2010, and in excess of 40 percent thereafter for a disc bulge L3-L5 with lumbar strain, intervertebral disc syndrome (IVDS) and degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 23, 2011, and in excess of 40 percent thereafter for radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty with the United States Army from November 1997 to July 1999.  The Veteran is a Gulf War Era Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This decision increased the evaluation for the Veteran's lumbar spine disability to 40 percent, effective as of August 16. 2010.  Service connection for radiculopathy of the right lower extremity was also granted.  A 10 percent evaluation was assigned, effective as of August 16, 2010.   

This case was previously before the Board in March 2015 and in June 2017.  In March 2015, the case was remanded to obtain outstanding treatment records and a new VA examination, as the prior examination, dated April 2013, was inadequate for adjudication of the claims.  In June 2017, the case was remanded to obtain outstanding treatment records and undertake necessary efforts to conduct a new VA examination, to include coordination with any authorities should the Veteran be found to be incarcerated.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board unfortunately finds that another remand is necessary as the Veteran is entitled to substantial compliance with Board remand directives.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating of a disc bulge at L3-L5 with a lumbar strain, intervertebral disc syndrome (IVDS), and degenerative arthritis in excess of 10 percent prior to August 16, 2010 and in excess of 40 percent thereafter.  Additionally, the Veteran is seeking entitlement to an initial disability rating of radiculopathy of the right lower extremity in excess of 10 percent prior to March 23, 2010 and in excess of 40 percent thereafter.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudicating this claim.

As noted above, this claim was most recently remanded by the Board in June 2017.  At that time the AOJ was instructed to provide the Veteran with necessary forms to obtain outstanding treatment records.  The AOJ was further instructed to undertake necessary efforts to schedule the Veteran for a medical examination for the purpose of determining the severity of his service-connected back disability and his right lower extremity radiculopathy.  Specific instructions were provided of the necessary steps the AOJ was to take if the Veteran remained incarcerated, including conferring with prison authorities to determine how the Veteran could be examined.  The June 2017 remand specifically stated that all efforts to obtain an examination were to be clearly documented in the record.  The AOJ was also instructed to then readjudicate the Veteran's claim in a supplemental statement of the case (SSOC). See June 2017 Board Remand.  A review of the record indicates that the Veteran was provided with the necessary forms for VA to obtain private treatment records.  The evidence also suggests that a VA examination was scheduled, in August 2017, but was cancelled because the examiner asserted that the Veteran did not arrive at the examination.  However, there is no evidence of record that suggests communication with prison officials or notification to the Veteran concerning a scheduled VA examination.  Thus, this matter must be remanded to obtain either evidence of communication with the Veteran or prison officials concerning the August 2017 VA examination or to provide the requested examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  If evidence exists of communication with the Veteran or the appropriate prison/custodial officials concerning the scheduled August 2017 VA examination, specific communication notifying the Veteran and/or custodial officials of the pending VA examination and the required procedures are to be associated with the evidence of record.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records, as well as any private or Department of Corrections treatment records.
	
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After undertaking the development listed above to the extent possible and after any additional records are associated with the claims file, obtain an appropriate VA examination to determine the severity of the Veteran's service-connected back disability and his right lower extremity radiculopathy from an appropriate medical professional.  

If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  All efforts to obtain an examination should be clearly documented in the record.

The electronic claims file must be made available for review by the examiner, and a note that it was reviewed should be included in the report.  

4.  The examiner is to be requested to specifically delineate all symptoms associated with the Veteran's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.

The examination report should include range of motion in degrees for the spine.  This should include the pain implications in both passive and active range of motion.  The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should also describe the nature and extent of the Veteran's radiculopathy of the right lower extremity and which nerves (if any) are affected.  The examiner should discuss the degree of impairment.

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




